DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-5, 8-9, 12-13 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (US 2013/0170553 A1) in view of Son et al. (US 2018/0220149 A1).

Regarding claim 1, Chen discloses a method of decoding video data, the method comprising: receiving an encoded block of video data (see “Encoded Video Bitstream” in fig. 3); receiving one or more syntax elements (see “syntax elements” input to 56 in figs. 2 and 3) indicating a motion vector difference (MVD) (e.g. see ¶ [0197]) associated with the encoded block of video data; determining a set of context models from two or more sets of context models used to entropy code (see 108-112 in fig. 5) the one or more syntax elements indicating the MVD (e.g. see 110 indicating MVD of 106 in fig. 5; e.g. see ¶ [0205]), the set of context models being determined based on a motion model (see 104-106 in fig. 5; see motion vector model of list 0 or List 1 in ¶ [0210]); entropy decoding the one or more syntax elements indicating the MVD using the determined set of context models (see “syntax elements” output of 80 in fig. 3); and decoding the encoded block of video data using the decoded MVD (see “Decoded Video” of 92 in fig. 3).
Although Chen discloses determining the set of context models based on a motion model, it is noted that Chen does not provide the particular wherein the motion model is from a plurality of motion models, the plurality of motion models including an affine motion model and a translational motion model.
However, Son discloses inter prediction with motion model wherein the motion model is from a plurality of motion models, the plurality of motion models including an affine motion model and a translational motion model (see fig. 3; e.g. see ¶ [0101], [0137]).
Given the teachings as a whole, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate Son teachings of affine motion into Chen motion model for the benefit of enhancing image coding efficiency for image deformation due to camera zooming in or out, etc.

Regarding claims 4, 8, 12 and 16, Chen further discloses wherein determining the set of contexts from the two or more sets of context models used to entropy code the one or more syntax elements indicating the MVD comprises: determining the set of context models from the two or more sets of context models based on the motion model (see 104-106 in fig. 5; see motion vector model of list 0 or List 1 in ¶ [0210]) and one or more of a block size of the encoded block of video data, a motion vector precision used for the MVD, an inter prediction direction, a reference picture, a picture order count difference between the encoded block of video data and the reference picture, a motion vector of a neighboring block, an MVD of a neighboring block, intra/inter mode decision of neighboring blocks, or a motion predictor characteristic (e.g. see motion vector “pixel” precision in ¶ [0059]; e.g. see block size in ¶ [0072]). 

Regarding claim 5, the claim(s) recite apparatus comprising: a memory configured to store an encoded block of video data (e.g. see ¶ [0054]); and one or more processors implemented in circuitry and in communication with the memory (e.g. see ¶ [0054]) to perform analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 9, the claim(s) recite analogous limitations to claim 1, and is/are therefore rejected on the same premise.

Regarding claim 13, the claim(s) recite analogous limitations to claim 5, and is/are therefore rejected on the same premise.

	
Response to Arguments
Applicant's arguments with respect to claims 1, 4 -5, 8-9, 12-13 and 16 have been considered but are moot in view of the new ground(s) of rejection. 

Citation of Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
1.	Rapaka et al. (US 2014/0010310 A1), discloses syntax elements for motion vector difference.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD T TORRENTE whose telephone number is (571)270-3702.  The examiner can normally be reached on M-F: 6:45-3:15 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jay Patel can be reached on (571) 272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/RICHARD T TORRENTE/Primary Examiner, Art Unit 2485